 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization,to form- labororganizations,to join or assist the above-named Union,or any other-labororganization,tobargain collectively,through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any or allsuch activities.WE WILL offerGerald Pashek-and Erwin Just immediate and full reinstate-ment to their former or substantially equivalent jobs, without prejudice to anyrights and privileges previously enjoyed by them,and we will make them wholefor any loss of wages suffered as a result of their discharge,transfer, ordemotion.All our employees are free to become, remain,or refrain from becoming mem-bers of the above-named Union or any other labor organization.MERCHANTS POLICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)'(Title)This noticemust remain. posted for60 days from the date thereof,and must not bealtered,defaced,or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 176West AdamsStreet,Chicago, Illinois, Telephone Number,Central6-9660, if'theyhave any question concerning this notice or compliance with its provisions.Seaboard Diecasting CorporationandJohn Fitzgerald.CaseNo. 2-CA-8101. June 7, 1962DECISION AND ORDEROn February 28, 1962, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no'prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations insofar as consistent with' the followingmodifications :1.We agree with the Trial Examiner's finding that the Respondentrefused to reinstate Fitzgerald to the position of molder because itanticipated that Fitzgerald would regain his union status as shopIPursuant to the provisions of Section 3(b)' of the Act,the Board has delegated itspowers in connection with this case to a. three-member panel[Chairman McCulloch andMembers Rodgers and Leedom].137 NLRB No. 60. SEABOARD DIECASTING CORPORATION537steward 2We rely particularly on the fact that Fitzgerald was anactive and conscientious shop steward and that the Respondent ob-jected to him and regarded him as a troublemaker because of his ef-forts, as union steward, to protect the rights of the employees. In-deed, Respondent asked Union Representative McDermott on severaloccasions to replace Fitzgerald with a union steward who would notbe as troublesome as Fitzgerald was.2.We also agree with the Trial Examiner that the Respondent'sconduct in closing down its plant on August 4 constituted an unlawfullockout of its employees.On several occasions, the Respondent hadtold its employees that they would be better off without the Union,and had threatened that there would be a layoff or shutdown of theplant if former Union Steward Fitzgerald were reinstated.WhenMcDermott advised the Respondent that the Union would not pressfor Fitzgerald's reinstatement, the Respondent reopened the plant.Accordingly, it is clear, and we find, that the Respondent closed itsplant and locked out its employees in violation of Section 8(a) (3)and (1) of the Act.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modifications, in section 2(a) and in the Appendix, that thereinstatement of Fitzgerald should be to his former or substantiallyequivalent position "as a molder."2In the section of the Intermediate Report entitled "The Remedy," the Trial Examinerinadvertently stated that the RespondentdischargedFitzgerald.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amendment thereto filed respectively on August 15 and16, 1961, by John Fitzgerald, General Counsel of the National Labor RelationsBoard, herein referred to as the Board, by the Regional Director of the Board'sSecond Region, issued a complaint on September 27, 1961, and an amendmentthereto on October 18, 1961, against Seaboard Diecasting Corporation, Respondentherein, alleging violations of Section 8(a)(1) and (3) of the National Labor Rela-tions Act,as amended(29 U.S.C., Sec. 151, et seq.), herein called the Act. In itsduly filed answer Respondent, while admitting certain allegations of the complaint,denied the commission of any unfair labor practice.Thereafter Respondent fileda motion for a bill of particulars which in due course was denied by Trial ExaminerE. Don Wilson.Pursuant to notice, a hearing was held before Thomas F. Maher, the duly desig-nated Trial Examiner, at New York, New York, on November 7 and 8, 1961. Allparties were represented and wereafforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, to file briefs with me.Briefs were filedby the General Counsel and Respondent on December 8 and 12, 1961, respectively.Upon consideration of the entire record, including the briefs of the parties, andupon my observation of the witnesses,) I make the following:'Unless specifically indicated to the contrary, any credibility evaluationImake of thetestimony of any witness appearing before me is based,at least in part, upon his de-meanor as I observed it at the time the testimony was given.Cf.Retail Clerks Inter-national Association,AFL-CIO,Local 219(National Food Stores, Inc.),134 NLRB 1680,footnote 3;Bryan Brothers Packing Company,129 NLRB 285.To the extent that I indi- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSeaboard Diecasting Corporation is a New York corporation with its plant, offices,and principal place of business located at West Islip, Long Island, New York, whereit is engaged in the manufacture, sale, and distribution of dies, castings, and relatedproducts.In the course and conduct of its operations Respondent annually manu-factured, sold, and distributed at and from its West Islip plant products valued inexcess of $85,000, of which products valued at $30,000 were shipped in interstatecommerce directly to States of the United States other than the State of New YorkSimilarly, during the same annual period Respondent furnished aforesaid productsvalued in excess of $50,000 to McPhilben Manufacturing Co, Brooklyn, New York,an enterprise which annually produces goods valued in excess of $50,000, and shipsthem to States outside the State of New York.The foregoing facts alleged in the complaint were admitted by Respondent atthe hearing and I accordingly find it to be engaged in commerce within the meaningof the Act.It.THE LABOR ORGANIZATION INVOLVEDDistrict 50, UnitedMineWorkers of America, Local 13908, the Union herein,which maintains contractualrelationswith the Respondent and of which John Fitz-gerald, the Charging Party, is a member, is conceded to be a labor organizationwithin themeaning ofthe Act, and I so find.IIITHE ISSUES1.The absence of proof that Respondent promoted Fitzgerald to foreman for thepurpose of discharging him.2.The discriminatory refusal of Respondent to honor its obligation to reinstateFitzgerald to his rank-and-file position.3.Threats to close the plant as evidence of employee interference, restraint, andcoercion.4. The discriminatory nature of the employees' lockoutIVTHE UNFAIR LABOR PRACTICESA. Sequence of eventsFor some time prior to May 1961, John Fitzgerald, a concededly competent molderinRespondent's plant, was shop steward for the Union and from all accounts dida very effective job in representing the men and processing their grievancesEarly in May 1961, Respondent's treasurer, Ernest Riedel, offered Fitzgerald apromotion to shop foreman to fill a vacancy that had existed for the previous 2months.Fitzgerald's initial reaction was negativeHowever, after a subsequentconference with Respondent's president, Larry Schiffman, during which he was of-fered a weekly salary of $150, Fitzgerald accepted the promotion upon conditionthat Respondent would negotiate with him an employment contract. Such a con-tract was executed on May 17, 1961, by Fitzgerald and Treasurer Riedel, in behalfof Respondent. It provided for the agreed-upon salary, 2 years' tenure, and a fur-ther agreement that "in the event that either party for any reason whatsoever desiresto terminate this agreement, then in that event [Fitzgerald] shall revert to the positionof Journeyman on permanent molds without any loss of seniority and shall be em-ployed at the then current union scale of wages."Fitzgerald performed his duties as foreman with apparent satisfaction through-outMay, June, and early July 1961Indeed Respondent's officials so testified.indicating that not until July 25 did they have any cause for complaint.On thatday, after arriving 1 hour eariv for work. Fitzgerald worked an hour and departedfor Brooklyn, approximately 40 miles distant from West Islip, to appear in courtin response to a traffic violation summons.Fitzgerald sought no one's permissionand the only notice to his suneriors of this absence from his job was the word he leftprior to departing 2When his business in court concluded at 2 p.m., according tocate that I do not rely upon or reject in part or entirely the testimony of any givenwitness, It is my intent thereby to indicate that such pact or whole of the testimony, esthe case may be, is discredited by meJack8on Maintenance Corporation,126 NLRB 115,footnote 1, enfd. 283 F. 2d 569 (C.A. 2)a Fitzgerald claims he told Treasurer Riedel the night before.Riedel,whom I creditgenerally, disclaims any knowledge of happenings at the plant after July 15President SEABOARD DIECASTING CORPORATION539Fitzgerald,he did not return to the plant.Instead he reported at the regular houron the following morning.On that day, Wednesday, July 26, the men complainedto Fitzgerald of the excessive heat in the foundry,it also being a very hot summerday outside.Fitzgerald interceded in their behalf with President Schiffman.Aftersome reluctance, Schiffman agreed that the men could go home, but insisted that all,not merely a group of them,should go.All but two of the rank-and-file employees,according to Fitzgerald, went home; Olivieri and another identified only as Ben,remained at work. Fitzgerald also left for home.On the following morning President Schiffman called Fitzgerald to his office and,in the presence of Vice President Karaktin,reprimanded him for his recent short-comings, referring specifically to the traffic court incident and to his early departureon the previous afternoon.After some heated conversation in which Fitzgerald'stalents as a foreman were brought into serious question, Fitzgerald states that hesaid, "I'm sorry you are dissatisfied.If you are dissatisfied I'll go back as a perma-nentmolder."Karaktin's version of this conversation is substantially the same;thus he quotes Fitzgerald as saying to Schiffman, "Larry, we don't see eye to eyeand I don' think we will ever get along together. So I am quitting." s In anyevent, it is clear from Fitzgerald's and Karaktin's testimony that Respondent neitherdischarged Fitzgerald nor sought to remove him from his foremanship.On the con-trary, it is undisputed that Fitzgerald quit his position of foreman on that date,July 27.After Fitzgerald'sannouncement at the conference that he was quitting his job,VicePresident Karaktin left and Fitzgerald and Schiffman continued their conver-sation,with Fitzgerald insisting that he be returned at once to his former positionasmolder which he claimed by virtue of his contract with Respondent(supra).Schiffman was reluctant to permit Fitzgerald to report to work and suggested thathe take some time off, with pay, until Respondent had cleared the matter with theUnion.It is evident from all the testimony,including Schiffman's and Fitzgerald's,neitherof which I credit generally, that Respondent did not want Fitzgerald back in hisrank-and-file job as molder,or indeed as anything else. Schiffman,by his own ad-mission, told Fitzgerald he could not come back until he, Schiffman, had cleared itwith Union Representative McDermott.On the same day McDermott, having beennotified of the Fitzgerald incident, spoke to Schiffman on the telephone.Schiffmanappears only to have asked McDermott to come out to the plant and talk with him,saying nothing about Fitzgerald's seniority.McDermott did not get to the plant onthe following day, Friday, July 28, due to the pressure of other business. But whenhe did get there on the following Monday, July 31, he never did see Schiffman, find-ing it necessary to meet with the men concerning Schiffman's recent statements to anumber of them.4Thus, for example,itappears that immediately following Fitz-gerald's conference with Schiffman wherein he quit the foremanship and asked tobe returned as a molder,Schiffman spoke to employee Dickson, a union committee-man, on Friday, July 28, in the presence of employee Guiliano, and told him thatif the men forced him to take Fitzgerald back to work he would close the plantdown.5Fitzgerald returned to the plant on the several following days seeking to start asa molder, but on each occasion President Schiffman indicated his unwillingness totake him back because of the seniority conflicts that would arise and until he hadcleared the matter with the Union.On Tuesday, August 1, Fitzgerald actually ap-peared in working clothes prepared to start, and withdrew his timecard from therack.Schiffman called Fitzgerald to the office and spoke to him in the presence ofVice President Karaktin and Shop Steward Katonica.Fitzgerald protested that hehad already been kept from work toolong; and inthe course of the argument withhim Schiffman told Fitzgerald. "Don't you tell the boss when you are coming to workaround here" 6Whereupon Schiffman asked Katonica to get Union RepresentativeSchiffman, whom I do not credit generally, stated he found a note from Fitzgerald onhis desk on the morning of the absence stating Fitzgerald's expected whereabouts. Inany event Respondent was aware of Fitzgerald's departure and his destination3I do not credit Schiffman's account of this event that Fitzgerald merely said,"I quit"'McDermott's credited testimony.5 The credited testimony of employee DicksonEmployee Guiliano was not questionedconcerning this incidentHe was questioned with respect to a similar conversation whichhe witnessed a week later between Schiffman and employee Katonica in which Schiffmanrepeated his earlier intent to close the plant if he had to take Fitzgerald back(infra,footnote 8)gThe credited testimony of Katonica. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDermott on the telephone and then dismissed Katonica from the conference. Inthe course of the telephone conversation Schiffman told McDermott that Fitzgeraldwould not be back until he, Schiffman, had talked to the union representative aboutit.7In this respect it is to be noted that the men in the plant had been alerted byreports that had come to them that Schiffman would shut down the plant rather thantake Fitzgerald back, and the contradicting report that if they took him back at allthe Company would then lay off 12 or 13 men to reach him for layoff on the basisof seniority.As a consequence of the men's concern over this the Union definitelyrecognized an urgency in the matter not, according to McDermott, insofar as astand was to be taken on Fitzgerald's difficulties, but specifically because of Re-spondent's threat to shut down the plant. In fact, the Union has at all times in-sisted that it takes no position in the Fitzgerald case, and in this respect I so find.On Tuesday, Wednesday, and Thursday, August 1, 2, and 3, McDermott spent aconsiderable amount of time at the plant meeting with the employees and discussinggrievances with them generally.On Wednesday McDermott was present at a meet-ing of employees called by SchiffmanAt this meeting Schiffman told the men thathe did not want Fitzgerald back, that he was a thorn in their side-a troublemaker."He threatened there would be a layoff, wherever he was on the seniority list, orhe would close down the plant, words to that effect.He tried to point out to themen that Fitzgerald was hurting them.8 Schiffman thereafter reiterated his positionon Fitzgerald in private conversations with employees Dickson, Guiliano, andKatonica, as credibly testified to by each.During this period Fitzgerald frequently came to the plant in the company ofMcDermott until the police, at Schiffman's request, ordered him off the premises asa trespasser.Fitzgerald did not thereafter return until negotiations were com-menced, as will be hereafter discussed.McDermott, functioning in his capacity ofunion delegate, was never excluded from the premises.At this time, admittedly because of the turmoil in the plant and at the particularurging of Vice President Karaktin, Schiffman decided to shut down the plant and goout of business.Accordingly, at the close of work on Thursday, August 3, the menwere assembled at the timeclock and were informed that as of that time SeaboardDiecasting was out of business, and that the men would be paid for the followingday.Karaktin concedes that the men may well have been told that this action wasbeing taken "because of all the trouble that's been going on," but he denies that theywere told that it was because of Fitzgerald.On this same day, however, and earlier,Schiffman had told employees Dickson and Guiliano that he would close the plantdown rather than take Fitzgerald back.9The shop was closed the following day but the men nevertheless appeared andcongregated in groups. Schiffman and Katonica were present also, protesting amongthe men that union representatives had that morning countermanded company in-structions not to light up the furnaces.Schiffman, in the course of his heated re-marks concerning Union Representative McDermott, told the men that they wouldbe better off without the Union.Negotiations between Schiffman and McDermott began immediately thereafterin an effort to return the men to their jobs.During the course of these negotiations,which extended into the weekend, Schiffman was insistent that he would not reopenthe plant if it meant taking Fitzgerald back, and McDermott, insisting that the menbe returned to work, refused to take any position whatever on Fitzgerald and leftthe matter to him and Respondent. It was finally agreed that Fitzgerald would comeinto the office on Monday, August 7, and that he and Schiffman would try to worksomething out; and that, in any event, the shop would be opened on that date and themen would returnWork resumed on that date.No satisfactory arrangements everappear to have been worked out with Fitzgerald and he has not since been employedby Respondent.B. Analysis and conclusions1.The legal status of Fitzgerald's tenure as foremanUpon credible evidence I have found that Respondent promoted John Fitzgeraldto foreman because he had exhibited talents that were justified by his successful han-dling of the job, at least until the final week. In so finding I reject the General Coun-sel's suggestion that he was promoted for the discriminatory purpose of thereafterbeing fired.Apart from the obvious fact that Respondent never did fire him, con-7 The credited testimony of McDermott substantiated by Fitzgerald who overheard theconversation and testified concerning it8The credited testimony of McDermott, corroborated by Katonica0 The credited testimony of Dickson and Guiliano. Cf. footnote5,supra SEABOARD DIECASTING CORPORATION541structively or otherwise (Fitzgerald having admittedly quit for his old job), reasonand reality negate General Counsel's position. In the first place it is unrealistic fora responsible businessman to turn over the operational authority of his plant to aman whom he plans to be rid of. It occurs to me that anyone so devious as to plansuch a reprisal could plan one with less business risk. Secondly, it cannot be in-ferred, as General Counsel would have me infer, that because an employee is activeand highly effective in the Union, the shop steward in this case, such an employee'spromotion to management is thereby foreclosed. Indeed such an inference, if Iwere to make it, would actually suggest that Fitzgerald,were he not promoted,wasactually being deprived of his promotion because he was vigorous in behalf of theUnion-an unlawful action in itself. I am not disposed to meddle with such atwo-edged sword.In concluding as I have, I am aware of three items of testimony that suggest adiscriminatory motive on President Schiffman's part in promoting Fitzgerald.Thuswhen confronted with Union Representative McDermott's suggestion that Fitzgeraldwas promoted to get him out of the unit Schiffman shrugged his shoulders and said,"You know me." And again McDermott's quotation of a private conversation withSchiffman when the plant was shut down, with Schiffman saying, "You know whyImade him a foreman. I made him a foreman to get rid of him." And finally,Shop Steward Katonica's quotation of Schiffman on that same occasion, saying, "Theonly reason he hired Fitzgerald was to get him out of the Union so he could fire him."I am not prepared to accept Schiffman's shrugged shoulders and his statement"you know me" to be an admission of guilt, for this is the sort of ambiguity that theBoard consistently refuses to rely upon.10 Furthermore, this and the other quotationby McDermott was the testimony of a witness whom I observed to be garrulous, asthe length of his answers to questions in the record illustrates.While I credit himgenerally I cannot and do not credit these particular comments.Observing him asI did I am persuaded that the statements in question, and numerous others whichI do not rely upon, were conceived in verbosity and exaggeration, and do not meetthe test of credible evidence."Nor, upon my observation of Katonica as he testifiedboth on direct and cross-examination to the statement noted above, do I credit hisremarksAnd indeed were I to credit them, or McDermott's testimony on thesubject, I could not use them, standing alone, to establish the otherwise unestablishedmotivation for conduct occurring 3 months previous. I would, in fact be merelyspeculating that Respondent was planning an alleged discharge that never actuallyoccurred.Such a speculation is no substitute for legitimate inference.In conclusion, I find, therefore, that Fitzgerald was not promoted to foreman forthe discriminatory purpose of thereafter being discharged. I so conclude not onlybecause the whole record does not support such a finding as to the promotion, but forthemore basic reason that there is nothing in the record to suggest a discharge,or to rebut Fitzgerald's own testimony that he was not discharged but actuallyquit to resume his old job.Nor is there anything in the record to suggest that thecircumstances leading to Fitzgerald's decision to quit, i e., the reprimand for hisabsences, was contrived or was otherwise intended to create what might possibly beviewed as a "constructive discharge." Fitzgerald's own admission that it was he whoinitiated the termination precludes such a consideration.Fitzgerald's admission likewise precludes a finding that his voluntary termination asforeman constituted,in and of itself,a discrimination independent of his earlieralleged discriminatory promotion.Accordingly, I would dismiss so much of the complaint as alleges that Fitzgerald'spromotion to and subsequent termination from the position of foreman was aviolation of Section 8 (a) (1) and (3) of the Act.2.The discriminatory refusal to reinstate FitzgeraldRespondent's refusal to return Fitzgerald to his former job of molder presentsa different propositionBy its contract Respondent was obligated to return Fitzgeraldto the job without loss of seniority.And by operation of that contract his statusas an employee, suspended though it may have been while he was employed as fore-man, was regained.12Thus it refused to honor its contractual obligation and restoreFitzgerald to the job it had promised him.When it did so for the stated reason that10Distiict 65. Retail,Wholesale and Department Store Union, AFL-CIO (I. Posner,Inc ),133 NLRB 1555;Building and Construction Trades Council of Tampa and Vicinity,at at.(Tampa Sand and Material Co.),132 NLRB 1564.11Glass-Tite Industries, Inc,133 NLRB 1287, footnote 119Cf.N.L.R B v E.A. Laboratories, Inc,188 F. 2d 885 (C A 2), cert denied 342 U SF871 ;N L R B. v Roure-Dupont Manufacturing, Inc.,199 F. 2d 631, 633 (CA 2). 542DECISIONSOF NATIONALLABOR RELATIONS BOARDFitzgerald was a troublemaker with whom they objected dealing as a shop steward,Respondent did so implicitly because of the union status of steward which itanticipated Fitzgerald would regain when he took on his new job.13Schiffman'sstatements to the men have no other interpretation.Nor may Respondent take comfort in the defense raised at the hearing that it wouldbe precluded from returning Fitzgerald to his job as molder because of seniorityconflicts with other employees.Respondent'sofficials should certainly have beenaware that no such conflicts would exist,not only because there was provision inthe contract between the Union and Respondent to protect against loss in seniorityunder such circumstances,but indeed in the very contract of reemployment betweenFitzgerald and Respondent it was specifically stated that Fitzgerald could return tohis old job "without loss of seniority"(supra).Respondent's excuse for opposingFitzgerald's return for seniority reasons are thus without substance.Accordingly I conclude and find that by its consistent refusal to reinstate JohnFitzgerald to his job as molder, for reasons which are proscribed by the Act, Re-spondent thereby discriminated against him in violation of Section 8(a) (3) and (1)of the Act.3. Interference,restraint,and coercion of the employeesCredible evidence referred to earlier in this report establishes that Respondentadamantly insisted that Fitzgerald be excluded from the job to which he was entitledby contract;that its officers frequently exhorted employees that they not make an issueof Fitzgerald's return; that they repeatedly stated that the Union would do the menno good;and finally that they threatened to close the plant and subsequently did closeitbecause the men insisted upon Fitzgerald's return to work.These actions of Re-spondent,individually and as a pattern of total conduct, were clearly calculated toinfluence the employees.Such conduct has consistently been held by the Board toconstitute interference,restraint,and coercion of employees in violation of Section8 (a)( 1 ) of the Act, and I so find with respect to Respondent's conduct here.4.The discriminatory lockoutMoreover,Respondent,by closing down the plant on August 4, thereby deprived itsemployees of work on that day and on the following Saturday,August 5,14 becausethe union representative had been checking on operations in the plant and becausethe employees continued to insist upon the return of John Fitzgerald to his job.Citation of authority is unnecessary to establish such conduct as a lockout whichwhen so motivated constitutes discrimination in regard to tenure of employment forthe purpose of discouraging membership in the Union. I accordingly find that Re-spondent has, by thus locking out its employees,violated Section 8(a) (3) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section IV, above, occurring in connectionwith the operations of the Company described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.VI.THE REMEDYSince it has been found that Respondent,by discharging John Fitzgerald, andby locking out its other employees,discriminated against them in violation of Section8(a)(3) of the Act and has otherwise interfered with, restrained,and coerced itsemployees in violation of Section 8(a)(1) of the Act, I shall recommend that Re-spondent cease and desist therefrom and from infringing in any manner upon therights of employees guaranteed in Section 7 of the Act.15I shall recommend thatRespondent offer to the aforementioned employees immediate and full reinstatementto their former or substantially equivalent positions,16without prejudice to theirseniority or other rights and privileges.I shall also recommend that Respondentmake whole each of the aforementioned employees for any loss of earnings they mayhave suffered because of the discrimination against them,including such right as theymay have had to earn overtime on the weekend during which the Respondent's lock-13N.L R B v. Roure Dupou.t 1ramufacturing,Inc, supra14There is credible testimony in the record that employees had In the past worked onSatutday.There is no indication whether this was overtime or not.15N.L.R B v Lamar Creamery Company,246 F. 2d 8(CA. 5).10The Chase National Bank of the City of New York, San Juan, Puei to Rico,Branch,65 NLRB 827 SEABOARD DIECASTING CORPORATION543out was effective, with backpay computed in the customarymanner.17I shall furtherrecommendthat the Board order Respondent to preserve and, upon request, makeavailable to the Board payroll and other records to facilitate the checking of theamount of backpay due and the rights of employment.Upon the basis of the above findings of fact, and upon the entire record in this case,I make the following:CONCLUSIONS OF LAW1.The Respondentisanemployer within the meaning of Section 2(2) of theAct and its operations occur in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within .the meaning of Section 2(5) of theActBy discriminating in regard to the tenure of employment of John Fitzgeraldand the employees of Respondent's plant whom it locked out, Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By the foregoing conduct, and by threatening to close the plant if the employeesinsisted that Fitzgerald be returned to work, and by telling its employees that theUnion would do them no good, Respondent has interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed them by Section 7of the Act, and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (l) of the Act4.The aforesaid unfair labor practices affect commerce withinthemeaningof Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent, SeaboardDiecasting Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in District 50, United Mine Workers of America,Local 13908, by discharging or in any other manner discriminating against em-ployees in regard to their hire or tenure of employment, or any term or conditionof employment.(b)Threatening its employees that it will close its plant if the employees insistupon the hire of any individual employee, and advising the employees that theirmembership in the Union will do them no good.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer John Fitzgerald immediate and full reinstatement to his former orsubstantially equivalent position.(b)Make whole John Fitzgerald and any of its employees whom it locked outon Friday, August 4, 1961, in the manner set forth in the section entitled "TheRemedy "(c)Preserve and, upon request, make 'available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the deter-mination of the amount of backpay due and the right of reinstatement under thisRecommended Order.(d) Post at its West Islip, Long Island, New York, plant, copies of the noticeattached hereto marked "Appendix." 18Copies of the said notice, to be furnished- F W Woolworth Company,90 NLRB 289is In the event that this Recommended Order be adopted by the Board, the e ords"A Decision and Order" shall he substituted for the words "The Recommendations of aTrial Examiner" In the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order " 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director of the Second Region,shall, after being duly signed bythe Respondent,be posted immediately upon receipt thereof,and be maintainedfor a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by anyother material.(e)Notify the Regional Director for the Second Region,inwriting,within 20days from the receipt of theTrialExaminer's Intermediate Report,what steps theRespondent has taken to comply therewith.1919 Inthe event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in District 50, United Mine Workersof America, Local 13908, by discharging or discriminating in regard to theirhire and tenure of employment or any term or condition of employment ofany of our employees.WE WILL NOT close our plant or threaten to close it in reprisal for ouremployees' concerted action to obtain the reinstatement of John Fitzgerald orany other employee or applicant for employment.WE WILL NOT advise our employees that the aforementioned union will dothem no good.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right of self-organization, to form labororganizations, to join or assist the above-named Union, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities, except as authorizedin Section 8(a) (3) of the Act.WE WILL offer John Fitzgerald reinstatement to his former or equivalent job.WE WILL make whole John Fitzgerald and those employees whom we lockedout on Friday, August 4, 1961.All our employees are free to become or remain, or to refrain from becoming orremaining,members in good standing of District 50, United Mine Workers ofAmerica, Local 13908.SEABOARDDIECASTINO CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745Fifth Avenue, New York, New York, Telephone Number Plaza 1-5500, if theyhave any question concerning this notice or compliance with its provisions.Gulf Oil Corporation and Warren Petroleum CorporationandInternational Union of Operating Engineers,AFL-CIO, Local826.Cases Nos. 16-RC-3063 and 16-RC-3064. June 7, 1963DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held before137 NLRB No. 62.